Case: 4:17-cv-02455-CDP Doc. #: 121 Filed: 03/08/19 Page: 1 of 4 PageID #: 1508



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

  MALEEHA AHMAD, et al.,                        )
                                                )
         Plaintiffs,                            )
                                                )
  v.                                            )       Case No. 4:17-CV-2455 CDP
                                                )
  CITY OF ST. LOUIS,                            )
                                                )
         Defendant.                             )

    MEMORANDUM IN SUPPORT OF MOTION FOR PROTECTIVE ORDER
   PRECLUDING DEPOSITIONS OF WILLIAM OLSTEN AND JEREMY DAVIS

         Defendant has moved for a protective order to preclude the depositions of

  William Olsten and Jeremy Davis. Mr. Olsten is a former police officer (dismissed from

  the City's police division for reasons unrelated to the case at bar) and Mr. Davis is

  currently an active duty police officer. Both were on duty during events generically

  described in this action as the "Stockley protests" in the City in the fall of 2017. Both are

  defendants in damage suits brought by individuals involved in such protests. Mr. Olsten

  is a defendant in Nos. 4:18-CV-1674, 1676, 1677, 1678, 1679 and 1680, arising out of an

  incident occurring on October 2017, in which the plaintiffs include at least one witness

  who testified for plaintiffs at the preliminary injunction hearing in this case. Mr. Davis is

  a defendant in No. 4:18-CV-1561, arising out of the incident at Tucker and Washington

  on September 17, 2017, in which plaintiffs are also plaintiffs' witnesses in this action.

         As the Court is aware, the events of September 2017, particularly the mass arrest

  that occurred on September 17 at Tucker and Washington, have already been the subject

  of an extensive record on the hearing of the motion for preliminary injunction. At that

  hearing, the City's witnesses included Lt. Sachs, Sgt. Rossomanno, the commander and
Case: 4:17-cv-02455-CDP Doc. #: 121 Filed: 03/08/19 Page: 2 of 4 PageID #: 1509



  direct supervisor of the City police "civil disobedience teams (CDTs)," and Sgt.

  Karnowski, the supervisor of the "bicycle response team." Since the hearing, plaintiffs

  have deposed Sgt. Karnowski, Lt. Randy Jemerson (co-supervisor of the CDTs) ,

  Detective Brandon Wyms (main reporting officer for September 17 incident), Jerome

  Baumgartner (police manager of planning), Lt. Boyher ("SWAT" supervisor), and

  Officers West, Becherer, and Hays. In addition, the parties are in the process of

  scheduling additional depositions of still other officers.

         Defendant seeks a protective order to preclude the depositions of Messrs. Olsten

  and Davis primarily because it will be unfair to those individuals, given the pendency of

  the damage suits against them which involve allegations of unlawful arrest and excessive

  force, and given the availability of other witnesses who can readily supply any

  information needed by plaintiffs to prepare for trial on their claim for "prospective"

  injunctive relief. The situation of Mr. Olsten is particularly difficult. He has been

  dismissed from the City police for reasons unrelated to the plaintiffs' claims and he is also

  the subject of a pending state criminal prosecution, also unrelated. While counsel for the

  City represents him in the federal damage suits mentioned above, he is separately

  represented in the other matters. The City respectfully submits that allowing him to be

  deposed by plaintiffs in this case could prejudice his defense of the damage suits (which

  are not being prosecuted by the ACLU counsel in this case), and would at the very least

  subject him to multiple depositions, without any discernible benefit to plaintiffs in this

  case. The difficulty is compounded by the fact that counsel in this case cannot

  communicate with him except with the concurrence of his counsel in the other matters,




                                                2
Case: 4:17-cv-02455-CDP Doc. #: 121 Filed: 03/08/19 Page: 3 of 4 PageID #: 1510



  making deposition preparation awkward. Multiplying depositions multiplies the

  awkwardnes.

          Similarly, Officer Davis could be prejudiced if he is subjected to deposition in this

  case by plaintiffs' counsel.

          Defendant notes that plaintiffs in this cause seek to represent a class that would

  inevitably include the plaintiffs in the damage suits against Messrs. Olsten and Davis. It

  is difficult to see any other purpose in deposing those individuals than to advance the

  interests of not only plaintiffs herein but the damage suit plaintiffs as well. Also, given

  Mr. Olsten's other troubles, a deposition holds considerable potential for embarrassment

  of both defendant City and Mr. Olsten, even if plaintiffs' counsel forswears inquiry about

  events unrelated to the Stockley protests.

          "District Courts may limit the frequency or extent of discovery when the

  information sought is cumulative or duplicative, could be obtained from a more

  convenient source, or is outside the scope of discovery. Fed. R. Civ. P. 26(b)(2)(C). To

  that end, a court may enter a protective order forbidding a deposition to protect a party

  from undue burden or expense. Fed. R. Civ. P. 26(c)(1). Information that is not relevant

  to a claim or defense is outside the scope of discovery. Fed. R. Civ. P. 26(b)(1)." Drake

  v. Steak N Shake Operations, Inc., 2018 U.S. Dist. LEXIS 126467 (E.D.Mo. 2018).

          Defendant recognizes that the Court has fixed a 30-deposition limit, but defendant

  submits that the limit is a ceiling, not a floor, and that the Court can exercise its discretion

  to limit depositions to avoid undue burden notwithstanding the ceiling. In the unusual

  circumstances here, the burden on defendant and the witnesses in allowing their

  deposition is undue. Defendant has offered to make other officers available for




                                                 3
Case: 4:17-cv-02455-CDP Doc. #: 121 Filed: 03/08/19 Page: 4 of 4 PageID #: 1511



  deposition who would have knowledge of the incidents with which plaintiffs are

  concerned, although any further depositions regarding September 17 will almost certainly

  be cumulative.

         Defendant also notes that plaintiffs have served an interrogatory seeking

  addresses of 104 City police officers and other employees for purposes of potential

  deposition or trial. It is difficult to see how Messrs. Olsten and Davis differ in any

  significant respect from the 104 potential witnesses of whom plaintiffs seem to be aware.

  A protective order is warranted here because the discovery can be obtained from another

  source that is more convenient and less burdensome.

         In light of the foregoing, defendant respectfully requests that the Court enter an

  order precluding the depositions of Messrs. Olsten and Davis.

                                                Respectfully submitted,

                                                JULIAN L. BUSH
                                                CITY COUNSELOR

                                                /s/ Robert H. Dierker
                                                Robert H. Dierker 23671MO
                                                Associate City Counselor
                                                dierkerr@stlouis-mo.gov
                                                Abby Duncan 67766MO
                                                Assistant City Counselor
                                                Meghan Bruyns 69987MO
                                                Assistant City Counselor
                                                Amy Raimondo 71291MO
                                                Assistant City Counselor
                                                1200 Market St.
                                                City Hall, Rm 314
                                                St. Louis, MO 63103
                                                314-622-3361
                                                Fax 314-622-4956




                                                4
